ACCEPTED
                                                                            06-14-00020-cv
                                                                  SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                        1/7/2015 1:33:34 PM
                                                                            DEBBIE AUTREY
                                                                                     CLERK

                       No. 06-14-00020-CV
________________________________________________________________
                                                           FILED IN
                                                    6th COURT OF APPEALS
                   In the Court of Appeals of Texas   TEXARKANA, TEXAS
                             Sixth District         1/14/2015 9:10:00 AM
                           Texarkana, Texas             DEBBIE AUTREY
                                                            Clerk
________________________________________________________________

           WENDOLYN MESSNER, DEPENDENT ADMINISTRATOR
                           Appellant

                                 v.

 MARK L. BOON, BOON SHAVER ECHOLS COLEMAN & GOOLSBY, P.L.L.C.,
                            Appellees
________________________________________________________________

                         On Appeal from the
              County Court at Law of Rusk County, Texas
                         Hon. Chad Wes Dean
                   Trial Court Cause No. 02-043 A
________________________________________________________________

        APPELLANT’S SUPPLEMENT TO MOTION FOR REHEARING
________________________________________________________________

                                      PAUL W. TURNER
                                      Texas Bar No. 24037619
                                      400 S. Alamo, Suite A
                                      Marshall, Texas 75670
                                      (903) 935-0135 (phone)
                                      (903) 935-0235 (facsimile)
                                      pturner@thelawofficeofpwt.com
                                      COUNSEL FOR APPELLANT




                                  1
                                     SUPPLEMENT TO ARGUMENT

        In Appellant’s Motion for Rehearing, Appellant argued that the Court had

erred in some of its legal analysis on page 20 of its Opinion.1 In an effort to more

succinctly state the flaw in the Court’s analysis, Wendolyn submits this

Appellant’s Supplement to Motion for Rehearing.

        The Court has held that Wendolyn can brings claims against Boon for any

negligent act that he committed during Delbert’s lifetime,2 but she cannot bring

claims for any negligent act that Boon committed during Bengel’s administration

of Delbert’s estate because any such negligence was an injury to Bengel.3 But, as

the Court rightly observed on page 19 of its Opinion, Bengel stood in the shoes of

Delbert as the executor of his estate. Therefore, an injury to Bengel was an injury

to Delbert, and the Court has acknowledged that Wendolyn can bring claims for an

injury to Delbert.

                                                    Respectfully submitted,

                                                    /s/ Paul W. Turner____________
                                                    Paul W. Turner
                                                    Texas Bar No. 24037619
                                                    400 S. Alamo, Suite A
                                                    Marshall, Texas 75670
                                                    903-935-0135 (phone)
                                                    903-935-0235 (facsimile)
                                                    pturner@thelawofficeofpwt.com
                                                    Counsel for Appellant
1
  Appellant’s Motion for Rehearing, p. 15-18.
2
  Opinion, p. 19.
3
  Opinion, p. 20-21.

                                                2
                         CERTIFICATE OF COMPLIANCE

      The Appellant’s Supplement to Motion for Hearing contains 159 which, if
the Court allows this Supplement, results in a total count of 4,616 words which
exceeds the 4,500 word limit of with Texas Rule of Appellate Procedure 9.4(i).

      Signed on January 7, 2015.

                                            /s/ Paul W. Turner____________
                                            Paul W. Turner


                           CERTIFICATE OF SERVICE

      I certify that on January 7, 2015, I served a copy of Appellant’s Supplement
to Motion for Rehearing on counsel for Appellees listed below by electronic
service and the electronic transmission was reported as complete. My email
address is pturner@thelawofficeofpwt.com.


Michael L. Dunn
Smead, Anderson & Dunn
2110 Horseshoe Lane
Longview, Texas 75605
Counsel for Appellees Mark L. Boon and
Boon Shaver Echols Coleman & Goolsby, P.L.L.C.

                                            /s/ Paul W. Turner____________
                                            Paul W. Turner




                                        3